Title: To John Adams from Thomas Boylston, 20 April 1783
From: Boylston, Thomas
To: Adams, John


Sr
London Apl. 20th: 1783

This will be handed you by Mr Fitch a Gentleman, tho’ not well known to you, is by the Mother side a Relation; & being unacquainted in France wishes to be introduced to some respectable Characters
As a Treaty of commerce, is I presume in Agitation, & knowledge derived from experience is the greatest help to mature & systemize a benefical One— I catch’d the opportunity, to make him the bearer of this Letter; & introduce him to you, from a full persuasion an acquaintance once commenced, will be continued to your mutual satisfaction: and afford me the agreeable reflection of being the hapy instrument of it—
His residence of 20 Years in Jamaica, as a Merchant has taught him the Nature of the West India trade, thro’ all the Islands, and gained him the knowledge of the Spanish commerce on the Main; as also that of the American Provinces, now the independent States. from all which may be collected some usefull hints—
He posseses an ample Fortune, is judicious and sensible— I add nothing more, his abilities on one hand, and Your discernment on the other, supersede & preclude any thing that I can further say respecting him
I am Dear Sr with much / esteem / Your hum Sert
Tho Boylston

ps Mr Boylston accompanys M Fitch in this Tour to France. he’s seen much of Europe, perticularly the Once famous & Ancient residence of the Classic Authors as Naples, Rome, Venice, Verona & Mantua said to be the place of Virgil nativity, hes improved himself much by his Travels, & is a very entertaing Young Gentlemen, he needs no recommendation, haveing seen France heretofore, & there much respected. however your Notic of him will merit my acknowlegements

